—Order, Supreme Court, New York County (B. William Rothberg, Special Referee), entered August 24, 1994, which, pursuant to an order of Supreme Court, New York County (William Davis, J.), entered on or about April 6, 1992, referring the matter to a Referee to hear and determine, declared that petitioner not-for-profit corporation has no authority to limit the number of nominees who may be considered for elective offices, unanimously affirmed, without costs.
Petitioner’s contention that the courts should not have interfered with its internal affairs is without merit. Petitioner initially commenced this proceeding to restrain the respondents from engaging in disruptive and violent behavior at nomination meetings, and obtained such relief. Petitioner then invoked Not-For-Profit Corporation Law § 618, which provides for judicial intervention in election matters, in specifically seeking judicial oversight of a nomination meeting and extension of the executive committee’s authority until nominations and elections were completed. Thus, the petitioner Association should not now be heard to complain that the IAS Court has improperly interfered with its internal organization.
*204We also reject petitioner’s contention that "the [general] membership * * * clearly adopted [a] provision limiting the number of nominees to elective office”. As the Special Referee noted, the general membership assembly, which is the " 'supreme organ of this Association’ ”, clearly adopted language that omitted reference to a "quota” of nominees, thereby rejecting that concept.
We have considered petitioner’s remaining argument and find it to be without merit. Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.